DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 9 and 14 are independent claims. Claims 2-8, 10-13, 15-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 06-15-2021.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is also noted, that applicant has filed a certified copy on 07-09-2021 as required by 35 U.S.C. 119(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-15-2021 is in compliance with the provisions of 37 CFR 1.97

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “plurality od devices” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per dependent claims 10-13, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). For example, Applicant may amend the claimed term from “control block” to “control logic” or “control circuit” as these alternative terms have been found by the courts to recite sufficient structure. Or alternatively, Applicants may: 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims Objections
1)	Claim 1 is objected to because it contains 2 instances of the term “if” , of which, under the broadest reasonable interpretation (BRI) standard make the expression following the term as optional limitation, thereby do not narrow the claim limitations since they can be omitted. Indeed, google dictionary defines the term “if” as a “conditional clause”. Similarly, the following terms also found to be deficient are: may, might, can, could, potentially, possible ….etc. In re Johnston, 77 USPQ2d 1788. 
Therefore, provided applicant does intend to have this/these limitations to have patentable weight, the claims above must positively recite the claim limitation without invoking optional language. Once such term that courts have found to positively recite a condition is the term “when”. Such amendment may be made that complies with this requirement will not constitute a new grounds of rejection under 37 C.F.R. 1.113 Ex parte Schulhauser, see MPEP 2111.04 (II)
Similarly, claim 8 (1 instance), claim 9 (3 instances), claim 14 (2 instances), claim 19 (1 instance) are also found to deficient for similar reasons already explained above.

2)	As per claim 13, the term “electrical equipment” lacks antecedent basis

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-17, 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Publication No 2014/0006799 (hereinafter Zmudzinski).

As per claims 14, 1, 9, Zmudzinski discloses an activation method for a control apparatus including a processor that executes a control process using data stored in a main memory, and a storage controller including a storage device, the activation method comprising: 
storing stored data in the storage device in an encrypted state if an encryption function is enabled, (abstract states that “Methods and apparatus for a secure sleep state are disclosed. An example method includes, in response to an initiation of a sleep state of a computing platform, encrypting a memory of the computing platform”.  ¶ [0031] states that “the example secure sleep state module 108 determines whether the secure sleep state provided thereby is currently enabled (block 310). ” ) the stored data including a memory image related to a state of the main memory after completion of an activation process of an operating system by the processor; (¶ [0002] states that “Placing a computing platform in hibernation involves powering down the system while preserving a state of the system (e.g., by writing contents of Random Access Memory (RAM) to a hard disk))
storing the stored data in the storage device in a non-encrypted state if the encryption function is disabled; (¶ [0030] states that “FIG. 1 determines whether the sleep state from which the platform 100 is being resumed is a secure sleep state (block 306)” . This means when that determination is “NO”, a resumption of the operating system is performed from a non-encrypted state.(step 3080 illustrated by Fig. 3A) 
activating, by the processor, the operating system using the memory image stored in the storage device in response to a determination that the encryption function is disabled; and ((¶ [0030] states that “FIG. 1 determines whether the sleep state from which the platform 100 is being resumed is a secure sleep state (block 306)” . This means to a person having ordinary skill that when a “NO” determination is made, a resumption of the operating system is performed from a memory that is a non-encrypted state.(step 308 illustrated by Fig. 3A)  
activating, by the processor, the operating system without using the memory image stored in the storage device in response to a determination that the encryption function is enabled. (¶ [0030] states that “If the sleep state from which the platform 100 is being resumed is a secure sleep state (block 306), control passes to FIG. 3B”. Moreover, ¶ [0033] states that “FIG. 3B begins with the passphrase interface 112 obtaining a passphrase from the user (block 330). Because the secure sleep state is enabled, the user is required to enter the correct passphrase to gain access to the data of the platform 100 (e.g., the DRAM 106). Therefore, contrasting this teaching from step 310 described above, OS resumption is performed from a memory that is encrypted. 
As per claims 15, 2, 11, Zmudzinski discloses a method further comprising: determining, by the processor, whether the encryption function is disabled or enabled based on setting data stored in the storage device. (¶ [0046] states that “Further, a bit can be added to the entries of the PTs of the decryption mappings 414. When the bit for a particular region is set (e.g., to `1` or true), that region is still encrypted. On the other hand, when the bit for a particular region is not set (e.g., `0` or false), that region has been decrypted. In such instances, when the OS 104 attempts to access a region of the DRAM 106, the corresponding bit is checked.”) 
As per claims 16, 3-4, Zmudzinski discloses a method, wherein activating, by the processor, the operating system without using the memory image stored in the storage device includes: attempting, by the storage controller, to authenticate the processor; in response to successfully authenticating the processor, decrypting operating system data contained within the storage device; and activating, by the processor, the operating system using the decrypted operating system data.  (¶ [0037] states that “ it is determined that the platform 100 is being resumed from the secure sleep state at block 358, the wrapping key deriver 200 re-derives the wrapping key and the unwrapper 202 unwraps the wrapped encryption key 122 (block 360). Using the unwrapped encryption key, the decryption logic 204 decrypts the DRAM 106 (block 362)” and then “The OS 104 is then resumed (block 374) “ ; Fig 3D)
As per claims 17, 5, 12, Zmudzinski discloses a method 17. The activation method of claim 16, wherein the stored data includes a plurality of memory images, the activation method further comprising: selecting, by the processor, a first memory image from the plurality of memory images based on a predetermined condition in response to the determination that the encryption function is disabled; and activating, by the processor, the operating system using the first memory image in response to the determination that the encryption function is disabled.  (¶ [0030] states that “FIG. 1 determines whether the sleep state from which the platform 100 is being resumed is a secure sleep state (block 306)” . This means when that determination is “NO”, a resumption of the operating system is performed from a non-encrypted memory state.(step 3080 illustrated by Fig. 3A) and (¶ [0030] states that “If the sleep state from which the platform 100 is being resumed is a secure sleep state (block 306), control passes to FIG. 3B”. Moreover, ¶ [0033] states that “FIG. 3B begins with the passphrase interface 112 obtaining a passphrase from the user (block 330). Because the secure sleep state is enabled, the user is required to enter the correct passphrase to gain access to the data of the platform 100 (e.g., the DRAM 106). Therefore, contrasting this teaching from step 310 described above, OS resumption is performed from a memory that is encrypted.

As per claims 20, 7, Zmudzinski discloses a method wherein activating, by the processor, the operating system using the memory image stored in the storage device includes rewriting the main memory based on a hardware configuration of the control apparatus. (¶ [0032] states that “if a passphrase is entered into the BIOS setup interface 110 corresponding to an activation of the secure sleep state (block 320), that passphrase is hashed and the resulting hash value 114 is stored (block 322).” This means that the new password entered is stored in a different secured memory)
As per claim 10, Zmudzinski discloses a method wherein the instructions contained within the boot loader memory, when executed by the processor, cause the processor to: activate the operating system using the memory image stored in the storage device in response to a determination that the encryption function is disabled; and activate the operating system without using the memory image stored in the storage device in response to a determination that the encryption function is enabled. (¶ [0030] states that “FIG. 1 determines whether the sleep state from which the platform 100 is being resumed is a secure sleep state (block 306)” . This means when that determination is “NO”, a resumption of the operating system is performed from a non-encrypted memory state.(step 3080 illustrated by Fig. 3A) and (¶ [0030] states that “If the sleep state from which the platform 100 is being resumed is a secure sleep state (block 306), control passes to FIG. 3B”. Moreover, ¶ [0033] states that “FIG. 3B begins with the passphrase interface 112 obtaining a passphrase from the user (block 330). Because the secure sleep state is enabled, the user is required to enter the correct passphrase to gain access to the data of the platform 100 (e.g., the DRAM 106). Therefore, contrasting this teaching from step 310 described above, OS resumption is performed from a memory that is encrypted.
As per claim 13, Zmudzinski discloses a method wherein the electrical equipment is a multifunction peripheral, and the devices include at least one of a scanner, an image forming device, an operator interface, or a network interface.( a network interface; ¶ [0012] )

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No 2014/0006799 (hereinafter Zmudzinski) in view of U.S. Publication No 2020/0293357 (hereinafter Goldmann).

As per claims 19, 8 Zmudzinski does not distinctly discloses wherein the memory image is a first memory image, the activation method further comprising: determining, by the processor, if the storage device contains a second memory image; and loading, by the processor, the second memory image in response to a determination that the storage device contains the second memory image.  
However, Goldmann discloses wherein the memory image is a first memory image, the activation method further comprising: determining, by the processor, if the storage device contains a second memory image; and loading, by the processor, the second memory image in response to a determination that the storage device contains the second memory image.  
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zmudzinski and Goldmann because both references are in the same field of endeavor. Goldmann’s teaching of loading a second operating image would enhance Zmudzinski's system by allowing the ssystem to laod faster, thus enhancing system operability. 




Allowable Subject Matter
Claims 18, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2018/0181411 by Rothman et al. which discloses the invention directed to A disclosed example method to suspend and resume a device includes: after detecting a low-power suspend mode request, determining a storage performance of the device to store suspend state data; based on the storage performance of the device, setting a suspend flag to indicate a low-power suspend mode to a processor platform; when resuming from the low-power suspend mode, confirming a setting of a resume flag from the processor platform, the resume flag to notify an operating system to resume from the low-power suspend mode; and when the resume flag is set, restoring state data corresponding to an operating system context from a non-volatile dual-purpose system and storage memory.



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov